ARNOLD, Circuit Judge,
joined by BRIGHT, Senior Circuit Judge, and McMILLIAN, Circuit Judge, concurring in part and dissenting in part.
I agree fully with much of the Court’s opinion. Specifically, I agree that the political-question doctrine does not make this case nonjusticiable. The case is nothing more than an exercise in statutory interpretation, the kind of work that courts routinely do every day. The outcome of the case will have national-security and foreign-policy implications, but that is true of many lawsuits that are undeniably well within the judicial purview. If the plaintiffs ever establish that the defendants have violated any law, difficult questions of discretion, perhaps even of judicial power, may arise at the remedy stage, but there is no need to decide those questions now, as the Court properly explains, ante at 463-64. I also agree that Colorado’s claims, relating in general to the sufficiency of the environmental impact statement as it concerns peacetime operation of MX missiles in silos, are appropriate for resolution by the District Court on remand.
But with respect to some of the claims of the intervening plaintiffs, Friends of the Earth, Inc., Committee for a Sane Nuclear Policy, Council for a Livable World, and Environmental Action, Inc., I have the misfortune to find myself in disagreement with the Court. I can understand and accept defendants’ position that they ought not be required to do an EIS on “intentional” (that is, wartime) use of the missiles, or on the environmental effects of alternative defense systems — use of one or both of the other two legs of the Triad, long-range bombers and submarine-launched strategic missiles. It is really expecting too much of the National Environmental Policy Act (NEPA) and the EIS process to ask them to grapple with issues of that scope and magnitude, issues that would inevitably involve large amounts of classified information, and as to which environmental effects as the term is normally used would be unlikely to be of decisional significance. Nuclear war would probably destroy anything worthy of the name of environment. No one needs an EIS to make that clear. Defendants cannot reasonably be expected to reinvent the world or re-examine strategic doctrine from the ground up every time they compile an EIS on a weapons-related decision. It is only “appropriate” alternatives to a proposed course of action that an EIS must describe, cf. Environmental Defense Fund, Inc. v. Corps of Engineers, 492 F.2d 1123, 1135 (5th Cir.1974) (alternative of rail transportation did not have to be developed in the course of deciding whether to build the Tennessee-Tombigbee Waterway). So I agree with the defendants and with the Court with respect to the issues of wartime use and alternative defense systems — not because of Section 110 of the 1984 Defense Authorization Act, 97 Stat. 614, 621-22 (1983), but simply because of my reading of NEPA itself.
The question of alternative basing modes, however, seems quite different, and on that question I part company with the Court. Whether an MX missile should be in a silo or on a railroad car is a choice far less cosmic than whether to put strategic nuclear weapons on land, on a bomber, or on a submarine. With respect to the silo-vs.-railroad choice, comparative environmental effects can be manageably assessed and might, at the margin, influence someone, for example a Member of Congress, to choose one basing mode over another. I would hold, for reasons to be explained shortly, that the EIS must thoroughly explore alternative basing modes. This result is compelled by NEPA itself, and I see *465nothing in Section 110 of the 1984 Act that requires or permits a different conclusion,
I.
It is appropriate to start with NEPA itself. That is the statute under which plaintiffs’ cause of action arises. Section 110 of the 1984 Defense Authorization Act (which I shall sometimes refer to simply as “Section 110”) comes into the case by way of defense. The defendants argue that it excludes NEPA altogether, or at least limits it, for purposes of this case. So the case falls into two convenient parts: (1) whether NEPA would apply absent Section 110; and (2) the effect of Section 110, if NEPA would otherwise apply.
The operative provision of NEPA at issue in this case is Section 102(2)(C), codified as 42 U.S.C. § 4332(2)(C). It provides that “all agencies of the Federal Government shall ... include in every recommendation or report on proposals for legislation and other major Federal actions significantly affecting the quality of the human environment, a detailed” environmental impact statement. It is not contended that the placement of MX missiles is a “minor” action, or that its effect on the quality of the human environment is insignificant. Nor do defendants suggest that there is any general exception from NEPA for matters affecting national security. Defendants have never claimed that a national-security exemption exists for the MX program. In fact, they concede “that there is no ‘national security’ exemption from the requirements of the National Environmental Policy Act of 1969 — ” Brief for Ap-pellees 13.1
Nor is the requirement that a detailed EIS be prepared affected by the fact (if it is a fact) that the particular action under examination has already been authorized by Congress. Again, defendants expressly concede the point: “In the ordinary NEPA case, legislation authorizing a given project will not preclude post-authorization judicial review of a project EIS for its adequacy under NEPA....” Brief for Appellees 36 n. 32. That is a fundamental premise of NEPA, and the essential logical predicate of a vast volume of NEPA cases, including most prominently those cases reviewing under NEPA decisions by the Army Corps of Engineers to go forward with public-works projects that Congress had specifically authorized by statute, and for which it had appropriated funds. A leading example in this Circuit is Environmental Defense Fund, Inc. v. Froehlke, 473 F.2d 346 (8th Cir.1972), a decision that led to an injunction suspending work on the Cache River drainage project in Eastern Arkansas, a project that had been specifically authorized by statute. Congress of course can authorize anything it likes, subject always to constitutional limits, and can repeal NEPA pro tanto anytime it wishes, but a simple authorization statute, not mentioning NEPA, is normally taken to leave NEPA intact. Such a statute is a direction that a given action go forward, but on the assumption that other applicable laws, including NEPA, will be complied with. Committee for Nuclear Responsibility v. Seaborg, 463 F.2d 783, 785 (D.C.Cir.1971).2
*466So, as matters stood when the question of whether and how to deploy the MX first arose, NEPA was fully applicable. An EIS comparing in detail the environmental effects of alternative basing modes would have been required. Neither defendants nor the Court3 contest this proposition. Instead, they maintain that Section 110 was a definitive and programmatic decision by Congress in favor of basing in silos. It follows, they argue, that an EIS discussing another basing mode would be useless. I now turn to this argument, which is the keystone of the Court’s position.
II.
A.
Section 110 reads in pertinent part as follows:
SEC. 110. (a)(1) Funds appropriated pursuant to the authorization of appropriations in section 103 may be used to procure not more than 21 operational MX missiles for deployment.
(2) MX missiles procured with funds authorized to be appropriated by section 103 shall be deployed in existing Minuteman missile silos that are part of the 319th and 400th Strategic Missile Squadrons and supported by Francis E. Warren Air Force Base, Wyoming. The first ten MX missiles procured for deployment by the Air Force shall be placed on alert status, with appropriate security and logistics facilities in operation, not later than December 31, 1986.
(b)(1) The Secretary of the Air Force shall prepare a full draft and final environmental impact statement in accordance with all terms, conditions, and requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) on the proposed deployment and peacetime operations of MX missiles in the Minuteman silos referred to in subsection (a). The final environmental impact statement on the proposed deployment of such missiles shall be published not later than January 31, 1984.
(2) Notwithstanding any other provision of law, the Secretary of the Air Force (A) may immediately commence planning, facility and equipment designing, surveying, and other predeployment activities with respect to the MX missile, and (B) shall proceed promptly following the publication of the final environmental impact statement referred to in paragraph (1) with deployment of MX missiles in the missile silos referred to in subsection (a).
(c) This section shall be carried out in a manner consistent with the provisions of section 1231.
Act of September 24, 1983, Pub.L. 98-94, 97 Stat. at 621-22.
Section 1231 of the Defense Authorization act for fiscal year 1984 (the 1984 Act), referred to in Section 110(c), reads in pertinent part as follows:
(c)(1) Not later than January 15 of each year from 1984 through 1988, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report—
‡ ‡ $ >j< $ ‡
(C) on developments related to silo-hardening technology.
97 Stat. at 694.
The Court and the Air Force read Section 110(b)(1) as a limitation on the usual meaning of NEPA. The fact that the statute refers to “the proposed deployment ... of MX missiles in the Minuteman silos referred to in subsection (a)” is said to represent a Congressional decision in favor of the silo basing mode for all time and for all 100 missiles then projected, and to exclude the need for an EIS that would examine other basing modes. With all respect, I am unable to square this position either with the language of Section 110 or with basic NEPA concepts. As I have already attempted to explain, NEPA applies with full vigor even to agency actions specifically authorized by Congress. Therefore, even if the reference to “MX missiles in the *467Minuteman silos referred to in subsection (a)” was intended to cover all missiles then or thereafter authorized, and not just the 21 missiles referred to in Section 110(a)(1), NEPA would still require a detailed exploration of alternative basing modes. An EIS on “proposed deployment ... in ... silos” must consider all reasonable and viable alternatives, one of which must surely be deployment in some other fashion. If deployment in silos is the proposed federal action, deployment somewhere else is an alternative obviously demanding consideration. Alternative basing modes are neither remote nor speculative. They were and are very much within the scope of active debate on the MX program.
This conclusion is confirmed by a parsing of Section 110. To begin with, it does not even begin to be a NEPA exemption. On the contrary, the Section specifically refers to NEPA and directs the preparation of “a full draft and final environmental impact statement in accordance with all terms, conditions, and requirements of” the statute. As I have previously noted, Congress can repeal or modify NEPA anytime it wants to, and it clearly knows how to accomplish this result in plain language. When it passed the Jackson Amendment authorizing the Scowcroft Commission’s investigation and report, for example, it specifically provided that “the report required under this subsection shall not be subject to the requirements of Section 102(2)(C) of the National Environmental Policy Act of 1969 relating to environmental impact statements.” Pub.L. 97-377, paragraph (7)(C), 96 Stat. 1830, 1847-48 (1982). The Amendment was carefully worded: it exempted from NEPA the report to be prepared by the Scowcroft Commission, but pointedly refrained from exempting the missile proposal itself. The intent of the Amendment was simply to prevent the functioning of the Scowcroft Commission itself from being disrupted by NEPA litigation.
Far different are the terms of Section 110, adopted after the Scowcroft Commission report was submitted. It is true that Section 110(b)(2) directs that the 21 missiles referred to in subsection (a) be deployed promptly, but this deployment is to occur only “following the publication of the final environmental impact statement referred to in paragraph (1).” Presumably Congress was not interested in a pro forma or perfunctory compliance with NEPA. Simply the proffer of a piece of paper labeled EIS would not have satisfied it. The reference is rather to an EIS that fully complies with NEPA, and whether any given EIS fulfills that qualification is a proper question for resolution by a court if its processes are invoked by parties with standing to sue, as is unquestionably the case here. Section 110(a)(2) does place a December 31, 1986, deadline on the deployment of the first ten missiles, and that provision could possibly be read to override or supersede NEPA in the event of a conflict, but no such deadline on deployment is fixed for the other 11 missiles authorized by Section 110. The phrase “[notwithstanding any other provision of law,” with which Section 110(b)(2) begins, cannot possibly be read as an override of NEPA, because subpara-graph (B) of that same subsection (2) expressly refers to the publication of an EIS. This conclusion is confirmed by the legislative history, which shows that what Congress wanted was not just any study that defendants might call an EIS. The Senate Armed Services Committee stated that “[t]he stipulation in law of a date certain for completing this EIS is not intended in any way to compromise the integrity or quality of this statement.” S.Rep. No. 174, 98th Cong., 1st Sess. 115 (1983).
Accordingly, it seems clear to me that when Congress enacted Section 110 it intended to do at least two things: (1) authorize the procurement of 21 missiles; and (2) direct the Secretary of the Air Force to deploy those missiles, but only after the publication of an EIS that fully complied with NEPA. Such an EIS must include consideration of all reasonable alternatives, including alternative basing modes. If there is any doubt about the meaning of Section 110, and I must concede that there is some, in view of the opinion being expressed by a majority of this Court, the doubt ought to be resolved in favor of full *468application of NEPA. That statute itself so requires. Section 102(1) of NEPA provides as follows:
The Congress authorizes and directs that, to the fullest extent possible: (1) the policies, regulations, and public laws of the United States shall be interpreted and administered in accordance with the policies set forth in this chapter....
42 U.S.C. § 4332(1). This is a Congressionally mandated rule of construction, addressed to all agencies of the Executive Branch and to the courts. It must mean, at least, that legitimate differences of opinion as to the interpretation of statutes should be resolved in favor of the policies expressed in NEPA, one of which is that major federal actions significantly affecting the quality of the human environment should not go forward until their effects have been fully explored in an EIS.
Thus, if Section 110 can, so far as language and grammar are concerned, be read in either of two ways, one of which would restrict the application of NEPA, and the other of which would not, NEPA itself directs us to select the second interpretation. So, even if Congress is taken to have directed that ten missiles be deployed by December 31, 1986, at all events, and even if it is also taken to have directed that 21 missiles be procured and deployed after the preparation of a truncated EIS, both of which propositions I cannot accept, there is still no basis for arguing that NEPA should be haltingly or grudgingly applied with respect to any missiles after the first 21. And even if Section 110 were a programmatic decision with respect to the entire MX missile project, including all 100 missiles envisioned by the Scowcroft Commission, another proposition that I cannot accept, it would not follow that an EIS failing to address alternative basing modes is legally sufficient. For, as already explained, express Congressional authorization of agency action is not, absent plain language amounting to repeal of NEPA pro tanto, an exemption from full-scale NEPA review, at least on procedural grounds like the sufficiency of an EIS.
If we were dealing with a Congressional decision that, once authorized, could be and was promptly and fully carried out, there might be room for a contrary argument. In such a case, the agency action would be a fait accompli at the time of the filing of a NEPA complaint, and whether the EIS was sufficient, or indeed whether one had been prepared at all, might be only of academic interest. That of course is not the case here. This case deals not with a single, discrete, promptly executed or executable action, but rather with a massive weapons-system program, necessarily requiring years for its complete execution even under the best of conditions. The nature of the beast is that the agency involved, here the Air Force, must of necessity return to Congress periodically for additional authorizations and appropriations. Each time it does so, it is open to Congress to reconsider the entire project, except to the extent that it has already been put into operation. The fact that 21 missiles or 50 missiles have been put into silos does not mean that the rest of the 100 missiles must also be so deployed. It does not even mean that the 21 or 50 missiles in silos could not be taken out and re-deployed in some other way. The Court minimizes the utility of an EIS in such a situation by dismissing it as merely informational (a comment also made with respect to the Section 1231 report on silo-hardening technology). But the whole purpose of an EIS is informational, to supply the decisionmakers, in this case Congress, with comprehensive information on which to base their decision. If the information is less than complete, as it will be if the EIS fails to discuss alternative basing modes, Congress’s basis for decision is correspondingly weaker.
B.
So far, my discussion has been limited to the 1984 Act and its genesis in the Jackson Amendment. In reaching its conclusion that the 1984 Act was a comprehensive, programmatic decision intended to exclude for all time the possibility of alternative basing modes, the Court also discusses some of the subsequent statutes affecting the MX project. I now turn to this subse*469quent statutory history. In my view, it requires a conclusion opposite to that which the Court has reached.
In 1985, 21 additional MX missiles were authorized. Act of October 19, 1984, Pub. L. 98-525, Section 110, 98 Stat. 2504 (the Defense Authorization Act for Fiscal Year 1985, commonly referred to as the “1985 Act”). As the Court observes, this Act makes no explicit reference to a basing mode other than placement in silos, but it does require that the President submit to Congress a report containing, among other things, “a discussion of the basing mode for the MX missile (and related improvements in silo-hardening technology).” Section 110(e)(3), 98 Stat. 2506. If Congress in 1984 decided for all time what the basing mode would be, why did it in 1985 direct the President to submit a report discussing the basing mode, including improvements in silo-hardening technology? Presumably the relevance of whether silo-hardening technology has improved or not is that such improvements, or the lack of them, might affect a decision whether to continue to use silos. That Congress had just such a possibility in mind is conclusively demonstrated by Section 110(g)(1)(E) of the 1985 Act, which directs the President to submit, whenever additional missile requests are made, a report on “efforts to develop more survivable basing modes for the MX....” 98 Stat. 2506. Such language must mean that, at least as to any missiles authorized after 1985, Congress had firmly in mind the possibility that the basing mode might need to be changed. If, as the Court observes, ante at 456, these reporting requirements are “merely Congressional requests for information,” I cannot see how this fact aids the Court in reaching its conclusion with respect to NEPA. For NEPA itself, as I have said, is concerned with just that: information desirable for Congress or an agency to have in making a decision.
The Defense Authorization Act for the next fiscal year, 1986, became law on November 8, 1985. Pub.L. 99-145. The MX missile program is dealt with in Section 141 of this Act. 99 Stat. at 603-04. Section 141(a) authorizes not more than 12 additional missiles, making a total of 54 authorized up to that time. But, under Section 141(b), no more than 50 of the missiles may be deployed at any time in existing Minuteman silos. What, then, was to become of the other four missiles? The answer appears in Section 141(c), providing that further procurement of missiles shall be limited to those missiles necessary for testing, “[ujnless a basing mode for the MX missile other than existing Minuteman silos is specifically authorized by legislation enacted after the date of the enactment of this Act_” 99 Stat. at 604.
The Court finds in this Act “some of the strongest evidence that Congress viewed subsequent appropriations for MX missiles as increments to the programmatic goals and requirements outlined in Secton 110 of DAA 1984.” Ante at 457. Again I find myself in disagreement. The legislation does not direct that any missiles actually be deployed in silos. It simply places a 50-missile cap on those that are so deployed, and provides that any missiles above that number shall be used for testing. Recall that the programmatic decision that was supposed to have been made in 1984 contemplated 100 missiles’ being placed in silos. This is wholly inconsistent with the provision of Section 141(b)(2)(A) of the 1986 Act that no funds may be used to prepare more than 50 Minuteman silos for the deployment of MX missiles. Additionally, Section 141(c) expressly contemplates that Congress may select another basing mode. This seems a clear indication that Congress thought the debate as to basing modes was still continuing. It follows that an EIS comparing the relative environmental impacts of various basing modes would be potentially of great use, and, therefore, that Congress should not lightly be taken to have decided against such an EIS in the absence of clear and explicit language.
The Court appears to concede that such a reading of the 1986 Act is “perhaps syntactically correct_” Ante at 458. If this is true, as of course I agree that it is, it follows almost inexorably that this is the reading that ought to be selected by the courts. For, as already noted, NEPA itself, in Section 102(1), directs the courts to *470interpret other statutes, including the 1986 Act, in such a way as to further, to the fullest extent possible, the policies of NEPA. If such a rule of construction means anything, it means that a statute susceptible of two syntactically correct readings, one of which would exclude an EIS, and the other of which would require it, must be read in the latter fashion.
There is a great deal more to the history of Congressional consideration of the MX missiles and their basing mode, and this subsequent history leaves no doubt in my mind that the Court’s holding is in error. The 1987 Defense Authorization Act, Pub. L. 99-661, 100 Stat. 3816, became law on November 14, 1986. Section 103 of this Act, 100 Stat. 3826, authorized funds for procurement of missiles, including 12 additional MX missiles (bringing the total to 66), but it made no additional provisions as to deployment, and did not change the 50-missile cap on MX’s that could be deployed in silos. Thus, as matters stood after adoption of the Act for fiscal year 1987, 66 missiles had been authorized, but no more than 50 could be placed in silos. Unless the remaining 16 had been irrevocably earmarked by Congress merely for testing, which seems unlikely, this state of affairs must mean that Congress contemplated the real possibility that another basing mode would be selected, at least as to the second 50 of the originally contemplated complement of 100 missiles.
The situation became even more clear when the Air Force came to Congress with its request for fiscal years 1988 and 1989. (Apparently the pattern of requesting budget authority only for one fiscal year at a time has now been broken.) As part of this request, the Air Force proposed a new basing mode for the MX, known as the “Rail-Garrison Basing Mode.” See Appellees’ Petition for Rehearing 11 n. 8. Under this alternative basing mode, the missiles would be transported to different launch locations using the existing rail network. In response to this development, the Senate Armed Services Committee directed that the Air Force prepare “a site-specific environmental impact statement on the peacetime deployment and operation of the Peacekeeper Rail-Garrison system_” S.Rep. No. 100-57, 100th Cong., 1st Sess. 103 (1987). And, contemplating that the rail-garrison mode might thereafter be authorized by Congress, the Committee recommended repeal of the existing prohibition, see Section 1426(a) of the 1986 Act, against acquiring more parts or assembling more warheads than would be required for 50 deployed missiles plus those spare warheads necessary for maintenance and testing. It was the Committee’s intention thus to permit the Air Force to prepare for deployment of additional MX missiles in the future if another basing mode should be authorized. S.Rep. No. 100-57, supra, at 192. The key point here is, at least from the point of view of the Senate Armed Services Committee as of May 8, 1987, the date of its report, that no more than 50 missiles were ever going to be deployed in silos. Deployment of remaining missiles appeared to be dependent upon Congressional approval of the rail-garrison basing mode, or perhaps some other basing mode.
Later in 1987, the future of the MX missile program became somewhat clearer. The Omnibus Budget Reconciliation Act of 1987, Pub.L. 100-203, 100 Stat. 1330, became law on December 22, 1987. Section 8001 of this Act, 100 Stat. 1330-280, sets the levels of budget authority and budget outlays for fiscal years 1988 and 1989 for national defense. The Conference report on the bill that became this law, H.R.Rep. No. 100-495, 100th Cong., 1st Sess. (1987), contains the following enlightening passage headed “ICBM MODERNIZATION”:
The conferees agree to provide $1,086,-000,000 for the ICBM Modernization program. This includes $36,000,000 for the Peacekeeper program [that is, the MX]; $700,000,000 for the small ICBM program; and $350,000,000 for the Rail-Garrison initial program, in order to maintain the 1991 initial operational capability for the Peacekeeper missile in the Rail-Garrison basing mode.
133 Cong.Rec. H 12602 (daily ed. December 21, 1987).
Thus, an alternate basing mode, one other than silos, is now more than a mere *471potential. Congress has indicated its willingness to spend $350,000,000 for this basing mode, and the President’s current Budget states:
The Budget continues development of a Rail-Garrison basing mode for the Peacekeeper ICBM.
Budget of the United States Government, Fiscal Year 1989, page 511, transmitted to Congress on February 18, 1988 as Presidential Message 106, 100th Cong., 2d Sess.
Nor is this all. If press reports are to be believed, and I have no reason to doubt them, the defendant Carlucci himself now takes the position that the MX’s should be pulled out of silos and deployed on railroad cars. Arkansas Democrat, Saturday, February 6, 1988, page IB. It seems that Secretary Carlucci has testified to this effect before the Senate Foreign Relations Committee. Additionally, on February 26, 1988, the Air Force apparently filed a notice of intent to prepare an environmental impact statement for the “Peacekeeper Rail-Garrison System.” Arkansas Gazette, Sunday, February 28, 1988, page 4B. It further appears that Congress has approved $350,000,000 for rail-garrison-basing-mode research in fiscal year 1988, and that the President’s budget request for 1989 for this purpose is $793,000,000. Arkansas Gazette, Friday, February 19,1988, page 12A.
Of course reliance on newspaper reports is not a secure basis for adjudication, but they at least raise serious questions that ought to be answered. I wonder why counsel for the Air Force did not keep the Court fully advised of these developments, which, at the least, seem relevant to defendants’ position that Congress in 1984 decided for all time that 100 missiles were to be placed in silos.
In light of this history, especially the 1987 and 1988 developments, the single-programmatic-decision rationale urged by the defendants and adopted by the Court seems untenable. It is built on a dubious reading of the 1984 Act, cast into doubt by language in the 1985 and 1986 Acts, and demolished by Congressional developments in 1987 and 1988. The Air Force is arguing that its EIS need not cover alternate basing modes, at the same time that it is publicly announcing an intention to prepare an EIS on just such a basing mode. One is tempted to ask whether this development might make the case moot. The answer may be that the Air Force regards the two EIS’s as entirely separate investigations, one having to do with the environmental effects of basing in silos, and the other having to do with the environmental effects of the Rail-Garrison mode. If this is true, the EIS’s may contain valuable information, but they will be of little aid in helping the decision-makers resolve the basing-mode debate that is obviously still raging. A comparison of the environmental impacts of the two basing modes, and perhaps of others as well, is crucial to this debate. Accordingly, I must respectfully dissent from the Court’s holding that the EIS presently before it may be completely silent as to alternate basing modes.
III.
To summarize: I agree that the case is justiciable and that Colorado’s claims should be decided by the District Court on remand in conformity with this Court’s opinion. I cannot agree that Section 110 of the 1984 Act absolves the Air Force of the duty to consider the environmental impacts of alternate basing modes. The language of the Act itself, especially when viewed in the context of NEPA doctrine and policy, fails to support such a conclusion, and subsequent legislative developments make it clear just how vulnerable the theory of a once-and-for-all decision for silos, made in 1984, is. I therefore respectfully dissent in part.

. Accord, Jackson County, Missouri v. Jones, 571 F.2d 1004 (8th Cir.1978) (deciding on its merits a NEPA challenge to the decision of the Air Force to move its Communications Service from Kansas City to St. Louis). We said: “The Department of Defense is not excepted from the requirements of the Act_" Id. at 1007.


. In EDF v. Froehlke this Court noted that it was not dealing with a post-NEPA authorization. 473 F.2d at 355. (Appropriations for the Cache River project, however, had been voted after the enactment of NEPA.) Here, the authorizing statute was enacted after NEPA. Defendants do not suggest that this circumstance in itself absolves them from the EIS requirement.
This case involves only the procedural aspect of NEPA, the requirement of a detailed and adequate EIS. Plaintiffs do not urge us on this appeal to review the substantive decision to deploy the MX. It was once the law of this Circuit that such substantive decisions are reviewable, under an arbitrary-and-capricious standard, for compliance with the policies stated in NEPA. EDF v. Froehlke, supra, 473 F.2d at 352-55. It is not necessary to explore in this case whether this is still a viable doctrine. See Vermont Yankee Nuclear Power Corp., 435 U.S. 519, 558, 98 S.Ct. 1197, 1219, 55 L.Ed.2d 460 (1978).


. The Court expresses no view on "the question of whether the MX Project is ... subject to NEPA” independently of Section 110. Ante at 460 n. 21.